DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 18-23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearman et al. US 2013/0283216 A1 (“Pearman”) in view of Melvin, III et al. US 2006/0190914 A1 (“Melvin”).
As to claim 16, Pearman discloses a non-transitory computer-readable medium having instructions therein that, upon execution by a computer system, are configured to cause the computer system to at least: 
obtain a relationship between a stochastic variation, a blurred image parameter, and one or more design variables of a manufacturing process for transferring a portion of a layout onto a substrate or of an apparatus for use in the process (Pearman Figures 6-7 and Paragraphs 49-53, in combination with Melvin – see below); and 
apply the relationship to the portion of the layout to obtain a setting or modification of the apparatus or of a characteristic of the process (Pearman Paragraphs 49, 53 or 69 – testing different lithographic variables, Paragraphs 71 or 73 – setting optimal lithographic process variables); and 
output an electronic signal representing the setting or modification, or information derived therefrom (Pearman Figures 8-9 or Paragraphs 70-71 – e.g., outputs or electronic signals between different machines or steps necessary in the manufacturing process data flow).
Pearman discloses many elements of claim 16, including examining the properties of a circuit under different manufacturing conditions.  Pearman references looking at different design variables, specifically shot doses, while analyzing the variation of the manufacturing process (e.g., Pearman Figures 6-7 and Paragraphs 49-53).  Pearman does not explicitly teach obtaining a relationship between a stochastic variation, a blurred image parameter, and design variables of a lithographic process.  However, the missing limitation is well known in the art because while teaching analysis of process variations, Melvin discloses that “researchers are continually trying to convert random process variations into systematic process variations by creating new process models that model random process variations” (Melvin Paragraph 43), and further teaches finding process sensitivity models which estimates lithography results (Melvin Figure 7 or Paragraphs 83-86).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a relationship between a stochastic variation, a blurred image parameter, and design variables while examining process variations because doing so would allow the designer to model a portion of the stochastic variation and make the simulation process more precise.
As to claim 18, Pearman and Melvin disclose the computer-readable medium of claim 16.  Pearman and Melvin further disclose wherein the instructions are configured to identify a hot spot of an aerial image or resist image based on the relationship (Pearman Figures 3-5 or Paragraphs 46-48 – e.g., identifying where process variations may occur).
As to claim 19, Pearman and Melvin disclose the computer-readable medium of claim 16.  Pearman and Melvin further disclose wherein the blurred image parameter comprises blurred image log slope (ILS) and/or blurred image intensity (Pearman Paragraphs 49 -53 – analysis of CDU with different doses, which is based on the simulated lithography process).
As to claim 20, Pearman and Melvin disclose the computer-readable medium of claim 16.  Pearman and Melvin further disclose wherein the relationship is to one or more selected from: image intensity, global bias, mask anchor bias and/or dose (Pearman Paragraphs 49-55 and 71 – e.g., analysis of the effects of different parameters, including dosage).
As to claim 21, Pearman and Melvin disclose the computer-readable medium of claim 16.  Pearman and Melvin further disclose wherein the instructions are configured to cause the computer system to determine a dose using the relationship (Pearman Paragraphs 53-55 and 71 – e.g., analyzing dosage, and using different assigned dosages).
As to claim 22, Pearman and Melvin disclose the computer-readable medium of claim 16.  Pearman and Melvin further disclose wherein the stochastic variation comprises one or more selected from: line edge roughness, line width roughness, local critical dimension uniformity (LCDU), hole local critical dimension uniformity, and/or circle edge roughness (CER) (Pearman Paragraphs 47-53 – e.g., analysis of a variety of attributes, including at least line width roughness and critical dimension).
Claims 23 and 25-28 recite elements similar to claims 16 and 18-22, and are rejected for the same reasons.
Allowable Subject Matter
Claims 29-35 allowed.
Claims 17 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest a method of determining a relationship between a stochastic variation and one or more design variables having the combination of steps/elements in the claims including, among other elements, the use of a multi-variable cost function with the properties of the claims, in combination with the analysis and adjustment elements of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851